Citation Nr: 0831183	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for alcohol dependence, 
to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection.  

This appeal was previously before the Board.  In 
January 2005, the Board remanded the appeal for further 
development on the PTSD issue.  As discussed below, that 
development was not properly completed, making a remand 
necessary.  Since the alcohol dependence claim includes a 
secondary service connection claim based on PTSD, that issue 
is inextricably intertwined with the PTSD issue.  Thus, both 
issues must be remanded.  

In a statement received in February 2007, the veteran stated 
that he was claiming service connection for any mental 
condition that manifested in service.  Accordingly, a claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In its January 2005 remand, the Board instructed the RO/AMC 
to contact the U.S. Armed Services Center for Research of 
United Records (USASCURR), which has now has changed its name 
to the United States Army and Joint Services Records Research 
Center (JSRRC), and request that it attempt to verify the 
veteran's stressors.  The Board explicitly instructed that 
the following two of the veteran's claimed stressors be 
verified:  1) a race riot reported as occurring in July 1969; 
and 2) heavy enemy artillery/mortar fire at Da Nang, Vietnam, 
from February to November 1969.  

The claims folder shows that all required development with 
respect to the first stressor incident was completed.  As for 
the second claimed stressor, the Marine Corps Historical 
Center completed a review of mortar attacks for the veteran's 
unit during the month of February 1969, but the claims folder 
reflects no such search for the remaining period of 
March 1969 to July 1969.  Nor were the Operational Reports-
Lessons Learned, Command Chronologies, and/or unit and 
organizational histories provided for the period of 
March 1969 to July 1969.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required 
to complete that development.  38 C.F.R. § 19.9 (2007) (if 
any action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken).  

Additionally, none of the letters to the veteran implementing 
VA's notice duties under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
inform him of the information and evidence necessary to 
substantiate a claim for secondary service connection for 
alcohol dependence, and this should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice, 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), that identifies (1) the 
information and evidence necessary to 
substantiate the claim for secondary 
service connection for alcohol 
dependence; (2) the information and 
evidence the veteran must provide; and 
(3) the information and evidence VA will 
seek to obtain for him.

2.  The RO/AMC should contact the Marine 
Corps Historical Center (Center) and 
request verification of the following 
alleged stressor:  the veteran alleged 
being subjected to heavy enemy 
artillery/mortar fire while stationed 
with the "Engr Maint Co, Maint Bn, 1st 
FSR/FLC, FMF Pac" at Da Nang, Vietnam, 
from December 1968 to January 1969; and 
while stationed with the "SU #1, H&S 
Co., Maint Bn., 1st FSR/FLC FMF Pac," 
and "SU #1, H&S Co, FLSG A, 3/SERVBN(-) 
FLC FMF" at Chu Lai, Vietnam, from 
March 1969 to November 1969.  

The Center should also be asked to 
provide any available Operational 
Reports-Lessons Learned, Command 
Chronologies, and/or unit and 
organizational histories for: 1) "Engr 
Maint Co, Maint Bn, 1st FSR/FLC, FMF 
Pac" for the period from December 1968 
to January 1969; 2) "SU #1, H&S Co., 
Maint Bn., 1st FSR/FLC FMF Pac" for the 
period from March to June 1969; and 3) 
"SU #1, H&S Co, FLSG A, 3/SERVBN(-) FLC 
FMF" for the period from August to 
November 1969.  

The Center should be provided with 
copies of all appropriate documentation, 
to include the veteran's service 
personnel records.  Its response and any 
evidence provided should be associated 
with the veteran's claims folder.  

3.  The RO/AMC should then make a 
determination whether the above 
inservice stressor, as well as any 
additional stressors for which the 
veteran provides adequate supporting 
details, are corroborated by credible 
supporting evidence that the claimed 
stressors occurred, and if so, a report 
containing the list of corroborated 
inservice stressors should be written.  
In making that determination, the RO/AMC 
should determine whether the application 
of the provisions concerning reasonable 
doubt (that is, 38 U.S.C.A. § 5107(b) 
(West 2002) and 38 C.F.R. § 3.102 
(2007)) and circumstances of combat 
(that is, 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f)(1)) are 
appropriate.  

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported inservice stressors 
are corroborated, the RO/AMC should make 
arrangements for the veteran to have a 
complete and thorough VA examination by 
a psychiatrist for the purpose of 
determining the existence and etiology 
of any PTSD.  The claims folder, a copy 
of this Remand, and the list of 
corroborated stressors must also be 
provided to the examiner.  Please 
provide the examiner with the following 
instructions:  

The examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report. 

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
In making that diagnosis, the examiner 
should follow the criteria in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-
IV).  If PTSD is diagnosed, the examiner 
must explain how each of the diagnostic 
criteria is satisfied.  

In addition, the stressors supporting 
the examiner's diagnosis must be 
identified.  Then, the examiner should 
refer to the RO/AMC's list of 
corroborated stressors and determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly 
set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

5.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
RO/AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to the directives of this 
remand.  If they are not, the RO/AMC 
should implement corrective procedures. 

6.  Thereafter, readjudicate the claims 
on appeal.  If any sought benefit is 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  With respect to the claim 
for entitlement to service connection 
for alcohol dependence, to include as 
secondary to PTSD, include in the SSOC a 
discussion of the secondary service 
connection legal theory, as well as the 
direct service connection theory.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

